Citation Nr: 0108821	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of an injury to the right 
little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran had active military service from September 1976 
to September 1979 and from January 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to a compensable disability rating for a service-
connected residuals of an injury to the right little finger.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)). 

Although the veteran has been accorded two recent 
examinations of his right fifth finger, inconsistencies 
between the two examination reports dictates that the veteran 
be re-examined in order to clear up the inconsistencies.  In 
June 1999, a VA examiner reported that the 
metacarpophalangeal (MCP) joint of the right fifth finger was 
within normal limits except that it was hyperextended at 15 
degrees.  Otherwise, the finger had full range of flexion, 
but not of extension.  On the most recent VA examination 
conducted in April 2000, the examiner noted that this finger 
was held in flexion and there was very limited motion.  There 
was no mention of hyperextension of the MCP joint.  X-rays 
indicated that the veteran has subluxation of the IP area and 
has some osteoarthritis of his right fifth finger.  

On re-examination, the examiner should address range of 
motion of the right fifth finger and explain, to the extent 
possible, any inconsistencies in finding between the current 
examination and the June 1999 and April 2000 examinations.  
All limitation of function of the right fifth finger should 
be addressed, including whether there is likely to be any 
increased limitation with pain on use or during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's scar should again be described, and whether it 
is painful, tender, ulcerated, or causes any limitation of 
function should be addressed.

In re-evaluating the veteran's claim, the RO should consider 
whether a separate evaluation would be appropriate for the 
veteran's surgical scar.  Where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  The 
examiner should be provided a copy of 
this remand and the veteran's claims 
folder.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder, to include the June 1999 
and April 2000 examination reports.  

The examiner should note the range of 
motion for the right fifth finger and 
should state what is considered normal 
range of motion.  Whether there is 
hyperextension of the MCP joint, and the 
significance of such a finding, should 
be addressed.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right fifth finger is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner is asked to describe the 
surgical scar of the right fifth finger 
and to state whether it imposes any 
limitation of function and whether it is 
painful or tender or is repeatedly 
ulcerated.

The examiner is asked to review the 
examination reports of June 1999 and 
April 2000 and to resolve, if possible, 
inconsistencies between those two reports 
in terms of their descriptions of range 
of motion of the right fifth finger.  

2.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, to include consideration 
of whether a separate rating for the 
veteran's surgical scar would be 
appropriate.  In addition, any additional 
information obtained as a result of this 
remand should be considered.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


